DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first office action in response to the application filed 1 February 22. 
	The applicant's claim for benefit of provisional application US 63/144824, filed 2/2/21 has been received and acknowledged.
Claims 1-18 are currently pending and have been examined.

Specification
The disclosure is objected to because of the following informalities: The specification is entitled “Provisional Utility Patent Application”. The instant application is not a “Provisional” as such the term is inaccurate.   Appropriate correction is required.
The use of the terms GOOGLE®, FACEBOOK® and APPLE®, DOCUSIGN®, ADOBE®, HELLOSIGN®, GMAIL®, YAHOO®, OUTLOOK®, WHATSAPP®, , GOOGLE CHAT®, IPHONE® and ANDROID®, SAFARI®, CHROME®, FIREFOX® UNIX®, and, MacOS® which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Interpretation
Regarding 10-18, the Applicant recites various, “a means for communication with a network…”.  The Examiner interprets such phraseology as invoking 35 U.S.C. § 112, 6th Paragraph since the recitation passes the following three-prong analysis:
the claim limitations must use the phrase “means for” or “step for” or an any non-structural term that is a nonce word or a verbal construct that is not recognized as the name of the structure, but merely a substitute for the terms “means for” or “step for”;
the “means for” or “step for" or substitute must be modified by functional language; and 
the phrase “means for” or “step for" or substitute must not be modified by sufficient structure, material, or acts for achieving the specified function.
As such, the Examiner noted that the specification states: “ Fig. 16… Network communication 203 can be any network communication system that is capable of communicating with any network, but in this case, the internet as well known in the art…”, in the Applicant’s Specification. As such the specific structure, material, or acts for performing the recited functions as required (see Atmel, 198 F.3d at 1382, 53 USPQ2d 1231) have been disclosed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards the systems for posting, matching and bidding on home improvements projects. Claims 1-9 and 10-18 are directed to systems. 
(2a) Prong 1: Posting, matching and bidding on home improvement projects (i.e. requests for proposals/bids (RFPs)) is categorized in/akin to the abstract idea subject matter grouping of: methods of organizing human activity [organizing human activity ( fundamental economic activities and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  As such, the claims include an abstract idea. 
The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
Claims 1 and 10
1. A … posting, matching and bidding on home improvement projects, the … comprising …device having instructions stored thereon which, when executed by the at least .., cause the … to perform operations comprising:

…, …, from at least one provider a provider account comprising a set of provider information, 
assembling the sets of provider information from the at least one provider into a set of eligible providers, 
…, .., by a user, a home improvement project for bidding by the at least one provider, the home improvement project comprising a set of home improvement project information, 
matching, …., the set of eligible providers with the set of home improvement project information, based on a matching criteria, to create a set of matching providers from the set of eligible providers, 
inviting the set of matching providers to submit a bid for the home improvement project, 
submitting, by the provider …, a bid for the home improvement project, the bid comprising the provider information, a price for the home improvement project and a completion date for the home improvement project, wherein each bid is assembled into a set of bids for review by the user,
…, by the user …, the set of bids,
selecting, by the user, a selected bid for the home improvement project, wherein the selected bid further comprises a license as part of the provider information, 
verifying, .., the license from the provider information for the selected bid, 
selecting,…, a set of selected materials for the home improvement project, 
generating a project contract, comprising the selected bid and the set of selected materials, 
executing, …, the project contract, 
executing, …, the project contract,
 …, …, a project information feed of progress updates for the home improvement project, and 
generating a bill based on the project contract for review and payment by the user through the user interface.  

10. A system for posting, matching and bidding on home improvement projects, the computer implemented system comprising: 
….,
…, 
…., 
… comprising: 
…, …., from at least one provider a provider account comprising a set of provider information, the provider information being stored in the provider accounts database, assembling the sets of provider information from the at least one provider into a set of eligible providers, 
…, …, by a user, a home improvement project for bidding by the at least one provider, the home improvement project comprising a set of home improvement project information, the home improvement project being stored in the submitted projects database,
matching, …., the set of eligible providers with the set of home improvement project information, based on a matching criteria, to create a set of matching providers from the set of eligible providers, 
inviting the set of matching providers to submit a bid for the home improvement project, 
submitting, …., a bid for the home improvement project, the bid comprising the provider information, a price for the home improvement project and a completion date for the home improvement project, the bid being stored in the submitted bid database wherein each bid is assembled into a set of bids for review by the user,
reviewing, …., the set of bids, selecting, by the user, a selected bid for the home improvement project, wherein the selected bid further comprises a license as part of the provider information wherein the license is stored in the provider licensing database, 
verifying, …, the license from the provider information for the selected bid,
selecting, …., a set of selected materials for the home improvement project, 
generating a project contract, comprising the selected bid and the set of selected materials, 
executing, …., the project contract, 
executing, …., the project contract, 
…, …., a project information feed of progress updates for the home improvement project, and
generating a bill based on the project contract for review and payment by the user on the user device.  
As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity . 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of (matching… inviting… submitting… reviewing…verifying.. selecting… generating… executing… executing… generating..)--- do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e.  receiving… receiving… displaying…)    do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d) and (f)) 

(2b) In the instant case, Claims 1-9 and 10-18 are directed to systems.
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: (computer system, interface, computer readable storage device, (various) interface; matching algorithm, network, application server, user interface, database,  various devices,  ) merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d), and (f)) (Specification, Fig. 1 and 16, see related description of the figures.) 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
 It is noted that claim (2-9 and 11-18) introduces the additional element of wherein clauses further defining provider information (Claims 2 and 11), matching criteria (Claims 3 and 12),  matching database information/data (Claims 4 and 13), home improvement project (Claims 6, 7, 15, 16) project information (Claims 9 and 18),  project contract (Claims 8 and 17) and provider… selects (Claims 5 and 14). This element is not a practical application of the judicial exception because the limitations merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d) and (f)) Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because the  element(s) amount(s) to mere use of a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d), and (f)) (Specification, Fig. 1 and 16, see related description of the figures.)
Therefore, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-18 rejected under 35 U.S.C. 103 as being unpatentable over US 20030101127, Cornelius hereinafter referred US 20140297468 A1 Patterson hereafter referred to as Patterson further in view of US 2016018971 A1, Scholar hereinafter referred Scholar.
Claims 1 and 10
Cornelius  discloses a system and computer implemented system for posting, matching and bidding on home improvement projects, the computer implemented system comprising at least one processor coupled to a computer readable storage device having instructions stored thereon which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: ( See at least, Cornelius, [15] Fig. 1, System 100, [21] communication link.. network… [30] bid management system)

receiving, from a provider interface, from at least one provider a provider account comprising a set of provider information,  ( See at least, Cornelius, [15] Fig. 1, [26] System 100 [30] end users… bid management system, service providers, [31] end user registers…)
assembling the sets of provider information from the at least one provider into a set of eligible providers, ( See at least, Cornelius, [15] Fig. 1, [26] System 100 [29-32] end users… bid management system, service providers, end user registers…intelligent sorting and searching)
receiving, from a user interface, by a user, a home improvement project for bidding by the at least one provider, the home improvement project comprising a set of home improvement project information, ( See at least, Cornelius, [34-37] project submission)
matching, by a matching computer algorithm, the set of eligible providers with the set of home improvement project information, based on a matching criteria, to create a set of matching providers from the set of eligible providers, ( See at least, Cornelius, [38-40] project matching… algorithm)
submitting, by the provider interface, a bid for the home improvement project, the bid comprising the provider information, a price for the home improvement project and a completion date for the home improvement project, wherein each bid is assembled into a set of bids for review by the user, ( See at least, Cornelius, fig. 3 Bidder 1…4…Fig. 4, project listing… bid date cost.. latest bid intents…  [41-44] intent to bid. )
 reviewing, by the user through the user interface, the set of bids, ( See at least, Cornelius, fig. 3 Bidder 1…4…Fig. 4, project listing… bid date cost.. latest bid intents…  [38-40] notify…email… active link…)
selecting, by the user, a selected bid for the home improvement project, wherein the selected bid further comprises a license as part of the provider information,  ( See at least, Cornelius, [15] Fig. 1, [26] System 100 [29-32] end users… bid management system, service providers, end user registers…intelligent sorting and searching, state and local licenses…bonding status and his area work.. typical keywork designations…[50] address, zip code, area code, state, city … description of work, CSI codes… field of expertise and/or geographical location… )

Cornelius  further discloses project submission  ( See at least, Cornelius, [34-37] project submission).
Cornelius  does not directly disclose the following; however, Patterson teaches: 
inviting the set of matching providers to submit a bid for the home improvement project, (See Patterson, Fig. 16 invitation)
verifying, by an application server through a network, the license from the provider information for the selected bid,   (See at least, Patterson, ([41] verifying contractor data…Fig. 15.. approved contractors… pre-qualified…)
generating a project contract, comprising the selected bid and…., . (See at least, Patterson, [58] select winning bid and enter contract by submitting e-signature)
executing, by the user through the user interface, the project contract, . (See at least, Patterson, [58] select winning bid and enter contract by submitting e-signature, web-based service .. DOCU- SIGN®)
executing, by the provider through the provider interface, the project contract, . (See at least, Patterson, [58] select winning bid and enter contract by submitting e-signature)
 displaying, through the user interface, a project information feed of progress updates for the home improvement project, and .  (See at least, Patterson, Fig. 13 [33] milestones) 
generating a bill based on the project contract for review and payment by the user through the user interface.  (See at least, Patterson, [59-61] request payment…approve, reject and comment… pay the contractor)

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Cornelius discloses  a bid management system. Patterson is an apparatus, methods and systems of connecting consumers and contractors for projects (i.e. consumer contractor connector) including an invitation and contract features. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a bid management system for connecting consumers and contractors including contract and invitation features).  As such the claimed invention is obvious over Cornelius / Patterson.

Cornelius  and Patterson do not directly disclose the following; however, Scholar teaches: 
…the set of selected materials…(See at least Scholar, Fig. 4 [10] tools and databases …selectable…materials.. .,[81] selections of building materials. )
selecting, by the user through the user interface and from a materials database, a set of selected materials for the home improvement project,  (See at least Scholar, Fig. 4 [10] tools and databases …selectable…materials.. .,[81] selections of building materials. )

The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Cornelius discloses  a bid management system. Patterson is an apparatus, methods and systems of connecting consumers and contractors for projects (i.e. consumer contractor connector) including an invitation and contract features.  Scholar teaches a project planning system including a materials database and a set of materials. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a bid management system for connecting consumers and contractors including contract and invitation features).  As such the claimed invention is obvious over Cornelius / Patterson/Scholar.

Claims 2 and 11
Cornelius, Patterson  and Scholar disclose the invention as claimed above in the Claims 1 and 10. 
Cornelius further discloses: 
wherein the provider information comprises a provider location, a set of one or more provider services offered, and provider contact information comprising a telephone number and an email address.  ( See at least, Cornelius, [15] Fig. 1, [26] System 100 [29-32] end users… bid management system, service providers, end user registers…intelligent sorting and searching, state and local licenses…bonding status and his area work.. typical keywork designations…[31] email [36] FTP or email delivery… [38-40] notify…email…facsimile.. telephone communication, regular mail, web site posting or the like…  active link…[46]… email, messaging, facsimile  etc. [50] address, zip code, area code, state, city … description of work, CSI codes… field of expertise and/or geographical location… )

Claims 3  and 12
Cornelius, Patterson  and Scholar disclose the invention as claimed above in the Claims 2 and 11. 
Cornelius further discloses: 
wherein the matching criteria include the provider location and the set of one or more provider services offered.  ( See at least, Cornelius,[34-35] project location  [38-40] project matching… algorithm)

Claims 4  and 13
Cornelius, Patterson  and Scholar disclose the invention as claimed above in the Claims 1 and 10. 
Cornelius does not directly disclose the following; however Patterson teaches: 
wherein the materials database further comprises one or more sets of preselected materials for a home improvement project.  (See at least Patterson, [37] line item level project information (e.g. materials, labor budgets and expenditures, etc.) 


Claims 5  and 14
Cornelius, Patterson  and Scholar disclose the invention as claimed above in the Claims 1 and 10. 
Cornelius and Patterson does not directly disclose; however, Scholar teaches:  
wherein the provider, selects, through the provider interface and from the materials database, a set of selected materials for the home improvement project.  (See at least Scholar, Fig. 4 [10] tools and databases …selectable…materials.. .,[81-82] selections of building materials. )


Claims 6 and 15
Cornelius, Patterson  and Scholar disclose the invention as claimed above in the Claims 1 and 10. 
Cornelius further discloses: 
wherein the home improvement project is selected from the group comprising: painting, carpentry, bathroom remodel, tile work, carpeting, flooring, electrical, plumbing, handy man, general contractor and kitchen remodel.  (See at least Cornelius, [31] end user registers… general contractor)


Claims 7 and 16
Cornelius, Patterson  and Scholar disclose the invention as claimed above in the Claims 1 and 10. 
Cornelius further discloses: 
wherein the home improvement project further comprises additional provider requirements from the group comprising: ….licenses held by the provider, provider years in business, location and project completion date.  ( See at least, Cornelius, [15] Fig. 1, [26] System 100 [29-32] end users… bid management system, service providers, end user registers…intelligent sorting and searching, state and local licenses…bonding status and his area work.. typical keywork designations…[50] address, zip code, area code, state, city … description of work, CSI codes… field of expertise and/or geographical location… )

Patterson  also further discloses:
… minimum review rating,….(Patterson, [41] good reviews.. by checking that a rating is above a certain threshold)


Claims 8  and 17
Cornelius, Patterson  and Scholar disclose the invention as claimed above in the Claims 1 and 10. 
Cornelius does not directly disclose; however, Patterson teaches:  
wherein the project contract is executed by electronic signature. (See at least, Patterson, [58] enter contract by submitting e-signature)


Claims 9  and 18
Cornelius, Patterson  and Scholar disclose the invention as claimed above in the Claims 1 and 10. 
Cornelius further discloses: 
where the project information feed is displayed using means from one of the group of the comprising: email, text messaging, SMS messaging, chat rooms, private message, direct message and a workspace collaboration tool.  ( See at least, Cornelius, fig. 3 Bidder 1…4…Fig. 4, project listing… bid date cost.. latest bid intents… [31] email [36] FTP or email delivery… [38-40] notify…email…facsimile.. telephone communication, regular mail, web site posting or the like…  active link…[46]… email, messaging, facsimile  etc.)

 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20010051913 A1, Vashistha et al.  (discloses method and system for facilitating the outsourcing of information technology of projects and services)
US 20080077551 A1, Akerman et al.  (discloses system and method for linking multiple entities in a business database)
US 20190108603 A1, Waslander et al. (discloses system, methods and computer-readable medium for property enhancement services)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691